Citation Nr: 1725914	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-04 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for right femoral artery damage due to stent placement secondary to non-Hodgkin's lymphoma.

2. Entitlement to service connection for fibromyalgia.

3. Entitlement to service connection for right and left foot bunionectomy. 

4. Entitlement to service connection for a left hip disorder, claimed as secondary to a biopsy procedure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1988 with additional service in the Air Force Reserve from July 1990 to July 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran and her spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in August 2014. A transcript of the hearing is associated with the record.  In January 2015, the Board remanded the case for additional development and it now returns for further appellate review.

As noted in the January 2015 remand, the Veteran raised the issues of reopening a claim for service connection for acne rosacea and entitlement to service connection for sleep apnea during the August 2014 Board hearing. As such, the Board referred such issues to the AOJ for appropriate action.  Thereafter, a January 2016 letter from the Appeals Management Center directed the AOJ to address them. However, a review of the record indicates that such issues have not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As an initial matter, the Board finds that a remand is necessary in order to obtain potentially outstanding service records. In this regard, at the August 2014 Board hearing, the Veteran and her spouse raised the possibility that she may have sought medical treatment at Edwards Air Force Base in the 1980s during her six year period of active duty service. In this regard, a September 2008 letter indicates that the AOJ attempted to obtain the Veteran's medical records from Peterson Air Force Base; however, it does not appear that an effort was made to obtain records located at Edwards Air Force Base. Furthermore, in a July 2015 letter, the Veteran noted that she was a dependent of her spouse during her time of active duty and Reserve service, and that her medical records may have been filed under her spouse's information. In this regard, the aforementioned September 2008 letter revealed that there were no records for the Veteran located at Peterson Air Force Base, but her medical records were maintained with the United States Air Force Academy Hospital under her spouse's information. However, while the Veteran's service treatment records (STRs) have been associated with the record, it is unclear if there are any additional STRs filed under her spouse's information. Therefore, a remand is necessary in order to attempt to obtain any outstanding service records from Edwards Air Force Base for the period of 1982 to 1986, and to ascertain whether the Veteran's complete STRs have been obtained. 

Further, while on remand, VA treatment records dated from December 2015 to present should be obtained. The Veteran should also be given an opportunity to identify any additional private treatment records relevant to her claims on appeal that have not been previously obtained. 

Moreover, pursuant to the January 2015 remand, the Veteran was afforded VA examinations in December 2015 in connection with her service connection claims. At such time, the examiner found that that the Veteran did not have a diagnosis of fibromyalgia or residuals from a right femoral artery hematoma or pseudoaneurysm. However, the Board finds that a remand is necessary in order to obtain an addendum opinion relating to her claims for service connection for a left hip disorder and bilateral foot bunionectomy. 

Specifically, in reference to her left hip, the December 2015 VA examiner found that the Veteran had diagnoses of bilateral hip osteoarthritis and left trochanteric pain syndrome, including trochanteric bursitis, since 2015. The examiner opined that the left hip disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. In support thereof, she explained that there were no STRs regarding left hip pain and that the first time left hip pain was documented was during the October 2008 VA examination. She also stated that it was unclear whether the 2008 examiner took into account the Veteran's weight change and limited active duty time proportionate to the much longer time in the inactive Reserve. Thus, the examiner concluded that the fact that the Veteran's x-rays had changed from normal to degenerative joint disease in the last seven years was more consistent with a recent strain, and her weight gain after service was the most likely cause for her left hip disorder. 

However, at the August 2014 hearing, the Veteran stated that she gained about 90 pounds from the medication she was taking to treat her Non-Hodgkin's lymphoma (NHL), which is service-connected pursuant to the Board's January 2015 decision. With regard obesity, VA's Office of General Counsel issued a precedential opinion in January 2017 in which it was determined that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and, therefore, may not be service-connected on a direct basis.  Furthermore, because it occurs over an extended period of time, the onset of obesity cannot qualify as an in-service "event" for the purposes of establishing service connection.  However, obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a). VAOPGCPREC 1-2017.  Therefore, in rendering an addendum opinion, the examiner will be asked to consider whether the Veteran's service-connected disabilities, to include NHL, led to her obesity, which, in turn, caused or aggravated her left hip disorder. 
 
With regard to her claim for right and left foot bunionectomy, the December 2015 VA examiner found that the Veteran had bilateral foot hallux valgus and degenerative arthritis; however, she opined that such condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. Specifically, the examiner reasoned that there were no STRs regarding painful feet or bunions, and an April 1996 medical history form was negative for any foot pain. The examiner also explained that, during her years in the Reserve, the Veteran was a civilian at least 326 days per year and was on active duty only 0 to 12 percent of those years. Thus, the examiner concluded that the bilateral bunion residuals were less likely than not from the Veteran's service as the records did not show any evidence that the bunions started while on active duty or on active service in the Reserve, and the vast majority of the Veteran's life on her feet in the prior 27 years had been in the civilian sector. 

However, a June 1991 service examination reveals that the Veteran had an abnormal feet clinical evaluation and the examiner noted mild bilateral bunions. Bilateral bunions were also listed under the summary of defects and diagnoses for such service examination. Therefore, the Board finds that the December 2015 examiner's opinion was based on an inaccurate fact and an addendum opinion is needed to address whether the Veteran's bilateral foot disorder was related to her military service, to include considering the June 1991 service examination.  


Accordingly, the case is REMANDED for the following action:

1. Ascertain whether the Veteran's complete STRs from her active duty and Reserve service have been obtained in light of her statement that her records may have been filed under her spouse's information as she was his dependent spouse while he was on active duty at the same time. The results of the determination must be documented in claims file.

If not, request any outstanding STRs referable to the Veteran that were filed under her spouse's information.  In this regard, her spouse's social security number and branch of service is contained in the claims file. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Obtain any outstanding service records pertaining to the Veteran's alleged medical treatment at Edwards Air Force Base from July 1982 to July 1988 from any appropriate source. Such may include requesting clinical records, which are usually filed under the facility name rather than a service member's name. Such request should also be made as a dependent spouse of a service member. Pertinent information including the spouse's social security number and branch of service is contained in the claims file.

All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. The Veteran should also be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims. After obtaining any necessary authorization from the Veteran, all outstanding records, to include any VA treatment records dating since December 2015, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the December 2015 examination. The record and a copy of this Remand must be made available to the examiner. The examiner should note in the examination report that the record and the Remand have been reviewed. If the December 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left hip disorder, diagnosed as osteoarthritis and left trochanteric pain syndrome, including trochanteric bursitis, is residual to, or caused or aggravated by, her service-connected NHL, or thereof, to include by way radiation, chemotherapy, or biopsies.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  The examiner must discuss whether the Veteran's service-connected NHL, or treatment thereof, led to her obesity, which, in turn, caused or aggravated her left hip disorder.

(B) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot disorder, diagnosed as bilateral foot hallux valgus and degenerative arthritis, is related to the Veteran's continuous active military service from 1982 to 1988 and/or intermittent Reserve active duty from 1990 to 2010.  In offering such opinion, the examiner must discuss the June 1991 service examination that noted that the Veteran had bilateral foot bunions. 

In rendering the foregoing opinions, the examiner must also consider the Veteran's lay statements of her history, service treatment records, private records of surgery and post-surgery treatment, and the October 2008, June 2009, and May 2010 opinions by a VA and military physician.   

A complete rationale for any opinion expressed must be provided.

5. After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







